      Case 1:16-cv-07907-PGG-SLC Document 330 Filed 04/07/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MEDIA GLOW DIGITAL, LLC and TIMES
 SQUARE LED, LLC,
                                                                       ORDER
                        Plaintiffs,
                                                              16 Civ. 7907 (PGG) (SLC)
              - against -

 PANASONIC CORP. OF NORTH
 AMERICA; ICON ARCHITECTURAL
 GROUP, LLC; ICON ARCHITECTURAL
 GROUP, PLLC; ICON HD, LLC; EARL B.
 LOVELL-S.P. BELCHER, INC., and NY
 LAND SURVEYOR, P.C.,

                        Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               The trial in this matter currently scheduled to begin April 14, 2021 is adjourned

sine die, based on this Court’s understanding that a courtroom will not be available on that date.

By April 15, 2021, the parties will propose alternative trial dates in the third quarter of 2021.

Dated: New York, New York
       April 7, 2021
